Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the AFCP2.0 is being treated as pre-pilot practice as a new examiner is examining the case and this examiner has determined the case needs to be reopened and not maintained as Finally Rejected. AFCP2.0 does not allow for the case to be reopened. The examiner will enter the amendments filed 2/18/22 as they overcome the previously applied 112(a) and 112(b) rejections, concurring with Examiner DiBenedetto’s statement on 1/25/2022. However, a new 112(b) rejection is applied for Claims 17, 18, & 21.
The examiner further notes to the applicant that if the applicant/inventors files a divisional/continuation using the non-elected claims 12-20 from application 15965274, then a double patenting rejection (provisional or non-provisional) would need to be applied.
Specification
The abstract of the disclosure is objected to because it includes “…electronic device is provided. The…”. Remove this language. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: add “with multiple rectifying circuits”.
Claim Objections
Claim 12 is objected to because of the following informalities: 
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 17, the amended claim now recites “each of the plurality of rectifiers supports the same wireless charging scheme”. However it is unclear

    PNG
    media_image1.png
    205
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    60
    632
    media_image2.png
    Greyscale

Dependent Claims 18 and 21 are rejected for their dependence upon Claim 17.
Claim 17 recites the limitation "the same wireless charging scheme" in lines 14 & 15. There is insufficient antecedent basis for this limitation in the claim. Dependent Claims 18 and 21 are rejected for their dependence upon Claim 17.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-13, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al (USPGPN 20070178857)
Independent Claim 1, Greene discloses an electronic device (Figs. 9-13, 15, 16, 18-21, & 25) comprising: a power receiver circuit (48 [or 50], see ¶’s [74, 80, 81, 96, 112, 135, 136, 138]); a switch circuit (18, inherently there would include some form of switch, see ¶’s [68, 70, 77, 119, 120, 122-124, 128, 133]); a plurality of rectifiers (22/14, see each of Figs. 9-13, 15, 16, 18, & 21), each of the plurality of rectifiers supporting a wireless charging scheme based on electromagnetic waves (RF see ¶[05, 113, 131, 135, 136, 138, 120] RF is an electromagnetic wave charging scheme, see ¶[05]; for further consideration, solar cell involves electromagnetic 
Independent Claim 17, Greene discloses a method for controlling an electronic device (Figs. 9-13, 15, 16, 18-21, & 25) including a power receiver circuit (48 [or 50], see ¶’s [74, 80, 81, 96, 112, 135, 136, 138]) supporting a wireless charging scheme (RF see ¶[05, 113, 131, 135, 136, 138, 120] RF is an electromagnetic wave charging scheme, see ¶[05]; for further 
Claim 2, Greene discloses the processor is further configured to: select a range including the magnitude of the power from among a plurality of preset ranges, and identify the selected rectifier based on the selected range (see Fig. 15, ¶’s [114, 121, 122, 135, 138, esp. 122], which describes a plurality of ranges).
Dependent Claim 11, Greene discloses the processor further configured to: compare previously stored correlation information between a magnitude of input power and a corresponding rectifier with the magnitude of the power, and identify the selected rectifier based on a result of the comparison (as ¶’s [122, 135, 136] describes set ranges of comparison, which one having ordinary skill in the art understands implicitly means these values are stored).
Dependent Claim 12, Greene discloses the switch circuit connects the power receiver circuit to one of the plurality of rectifiers, and wherein the processor is further configured to control the switch circuit to connect the power receiver circuit to the selected rectifier (as described above for Claim 1).
Dependent Claim 13, Greene discloses a detector configured to detect the magnitude of the power (inherent to be in the circuit and sending signals to 26/30 or part of 26/30); and a coupler configured to: receive the power from the power receiver, provide a first portion of the power to the selected rectifier through a first path, and provide a second portion of the power to the detector through a second path (as described for Claim 1).
Dependent Claim 21, Greene discloses the power receiver circuit is electrically connected to the plurality of rectifiers via the switch circuit, and wherein the power receiver circuit is electrically connected to the detector via the coupler (as described above for Claim 1).
Dependent Claim 18, Greene discloses the selecting of the rectifier to perform rectification includes: selecting a range including the magnitude of the power from among a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (USPGPN 20070178857) in view of Zeine et al (USPGPN 20160301259)
Dependent Claim 3, Greene teaches a first rectifier is selected when the magnitude of the power is within a first range from 1W to 1000W, and wherein a second rectifier is selected when the magnitude of the power is within a second range from 1mW to 1000mW (as for the 2nd range, this feature is taught in Fig. 15, ¶’s [114, 121, 122, 135, 138] where 20+ dBm to -20dBm values described by Greene overlap with values in the second range; as for the first range, ¶[119] describes that this invention can be employed for a larger range than the prior art, which Fig. 17 demonstrates that the prior art range ends at +20dBm, ¶[140] describes the range of power levels may be even wider than those provided in the disclosure which supports a possibility of 1W [+30dBm] or higher, see MPEP 2144.03; Zeine describes an electromagnetic wave [RF] wireless power in which a rectifier like Greene’s supports 1W, where one having ordinary skill in the art understands that a higher power being received is advantageous as charging can be performed faster and/or higher loads can be supplied, as one having ordinary skill in the art understands, see ¶’s [48, 49] & Figs. 9 & 10 of Zeine, with a battery shown being charged in Fig. 10, with RF, multiple rectifiers, and battery charging making Zeine analogous to Greene).
Dependent Claim 4, Greene teaches the first rectifier includes a diode bridge (Fig. 1, ¶’s [40, 120, 138] describes the bridge rectifier shown to be a diode bridge, which is applicable for the first or second rectifier).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Zeine, further in view of Von Novak III et al (USPGPN 20170093172), hereinafter Novak
Claim 5, Greene is silent to the second rectifier includes: a first capacitor having an end connected to a first input terminal of the second rectifier; a first diode having an input terminal connected to another end of the first capacitor and an output terminal connected to a first output terminal of the second rectifier; a second diode having an output terminal connected to the other end of the first capacitor and the input terminal of the first diode; and a second capacitor having an end connected to the output terminal of the first diode and a first output terminal of the second rectifier, and wherein another end of the second capacitor and an input terminal of the second diode are connected to a second input terminal and a second output terminal of the second rectifier.
Novak teaches the second rectifier includes: a first capacitor having an end connected to a first input terminal of the second rectifier (Fig. 9, Capacitor Cres); a first diode having an input terminal connected to another end of the first capacitor and an output terminal connected to a first output terminal of the second rectifier (Fig. 9, D1); a second diode having an output terminal connected to the other end of the first capacitor and the input terminal of the first diode (Fig. 9, D2); and a second capacitor having an end connected to the output terminal of the first diode and a first output terminal of the second rectifier (capacitor Cout), and wherein another end of the second capacitor and an input terminal of the second diode are connected to a second input terminal and a second output terminal of the second rectifier (grounding, which one of ordinary skill in the art would recognize as mapping to the other input/output terminal of the rectifier). Novak and Greene are analogous as they both describe wireless power charging via electromagnetic wave. One having ordinary skill in the art understands that the capacitors used in the rectifying circuit of Novak serves to improve the stability/efficiency of the circuitry via resonance and buffering operations.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Zeine, further in view of Sen (USPGPN 20170300098)
Dependent Claim 6, Greene describes the use of at least 3 rectifiers, see Fig. 18, which is chosen based on the range of input power.
Greene is silent to the power receiver circuit includes a harvesting circuit harvesting power by a Wi-Fi signal, and wherein when the magnitude of the power corresponds to a magnitude obtained by harvesting the power by the Wi-Fi signal, the processor is further configured to select a third rectifier as the rectifier to perform rectification.
Sen teaches the power receiver circuit includes a harvesting circuit harvesting power by a Wi-Fi signal, and wherein when the magnitude of the power corresponds to a magnitude obtained by harvesting the power by the Wi-Fi signal, the processor is further configured to select a third rectifier as the rectifier to perform rectification (Figs. 3A & 3B & abstract describes wifi harvesting, while Greene describes rf power harvesting, where one having ordinary skill in the art understands that wifi is a form of rf power; both Greene and Zeine further describes multiple rectifiers with at least Zeine having multiple antenna and multiple receivers, with Sen demonstrating a separate rectifier just for wifi harvesting antenna). Greene’s disclosure demonstrates that the advantage of the multiple rectifiers, esp. one for the wifi power, which is likely to be lower in power than traditional wifi power, in order to improve the efficiency, with wifi harvesting itself improving the adaptability/versatility of the system in being able to obtain ambient wifi energy rather than just targeted rf power.

Dependent Claim 7, the combination of Greene, Zeine, and Sen teaches the third rectifier includes: a diode having an input terminal connected to a first input terminal of the third rectifier and an output terminal connected to a first output terminal of the third rectifier; and a capacitor having an end connected to the output terminal of the diode and another end connected to a second input terminal of the third rectifier and a second output terminal of the third rectifier (see Fig. 3B of Sen, Diode D4 and capacitor C4 maps to these limitations).
Dependent Claim 8, the combination of Greene, Zeine, and Sen teaches the third rectifier includes: a capacitor having an end connected to a first input terminal of the third rectifier and another end connected to a first output terminal of the third rectifier; and a diode having an output terminal connected to another end of the capacitor and an input terminal connected to a second input terminal of the third rectifier and a second output terminal of the third rectifier (see Fig. 3B of Sen, capacitor C1 and diode D1 map to this limitation).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (USPGPN 20070178857) in view of Mach et al (USPGPN 20140239732)
Dependent Claim 14, Greene fails to explicitly teach a transceiver configured to: receive information related to the magnitude of the power from the processor, and generate a communication signal including the information, wherein the power receiver circuit processor is further configured to control the transceiver to transmit the communication signal via to the wireless power transmitter.
Mach teaches a transceiver configured to: receive information related to the magnitude of the power from the processor, and generate a communication signal including the information, 
It would have been obvious to a person having ordinary skill in the art to modify Greene with Mach to provide improved efficiency and safety.
Dependent Claim 15, Greene fails to explicitly teach a transceiver, wherein the processor is further configured to: determine an optimal power transmission condition from the wireless power transmitter based on at least one of remaining power of a battery of the electronic device, application use information of the electronic device, or a temperature of the electronic device, and control the transceiver to transmit the optimal power transmission condition to the wireless power transmitter.

It would have been obvious to a person having ordinary skill in the art to modify Greene with Mach to provide improved efficiency and safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859